Citation Nr: 1610035	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, with erectile dysfunction (diabetes).

2.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1966 to November 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

On his March 2011 substantive appeal the Veteran initially requested a hearing before a Veterans Law Judge (VLJ).  However, in a September 2011 written statement the Veteran's representative withdrew the Veteran's request for a hearing.  Accordingly, no hearing was provided and appellate consideration may proceed.  38 C.F.R. § 20.704(e).   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's file in the VBMS system includes extensive additional evidence which has been obtained since the March 2011 Statement of the Case, including a July 2015 Disability Benefits Questionnaire related to the Veteran's diabetes.  Because this newly obtained evidence is highly relevant to the issues on appeal, initial AOJ consideration is required unless waived by the Veteran or his representative.  38 C.F.R. § 20.1304(c).

In a December 2015 letter to the Veteran, and copied to his representative, the VA asked the Veteran if he wished to waive initial AOJ consideration of this relevant new evidence, and indicated if no response was received within 45 days the Board would remand his appeal to the AOJ for initial review.  More than 45 days have passed since the December 2015 letter, and to date to response has been received from the Veteran or his representative regarding this matter.  Accordingly, this appeal is remanded for initial AOJ consideration of the relevant, newly submitted evidence.

Since it is necessary to remand this appeal, the Board will take this opportunity to obtain any recent VA outpatient records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Medical Center in Fayetteville and the Cumberland County VA Clinic since December 2015 and associate them with the claims file.

2.  Then, readjudicate the issues on appeal with consideration of all evidence received since the 2011 Statement of the Case.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




